United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 17, 2005

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk
                       _____________________

                             No.   05-60306

                         Summary Calendar
                       _____________________



     SALIM HABIB

                     Petitioner
          v.

     ALBERTO R GONZALES, U S ATTORNEY GENERAL

                     Respondent


_________________________________________________________________

             Petition for Review of an Order of the
                   Board of Immigration Appeals
                           (A78 881 588)
_________________________________________________________________


Before KING, Chief Judge, and WIENER and DEMOSS, Circuit Judges.

PER CURIAM:*

     Salim Habib seeks review by this court of a final order of

removal entered by the Board of Immigration Appeals.     We affirm

the order in its entirety.




     *
           Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   I

     Petitioner Habib is a native and citizen of Pakistan, but he

has not lived in Pakistan for almost thirty years.       Habib lived

in Dubai for twenty-four years before entering the United States

as a non-immigrant visitor for pleasure on August 19, 1999, with

authorization to remain until August 17, 2000.       On February 20,

2003, the Immigration and Naturalization Service served Habib

with a notice to appear before an immigration judge, alleging

that he was a deportable foreign national who had remained in the

country without authorization.

     On May 8, 2003, Habib appeared with counsel before an

immigration judge for the first of several substantive

deportation and asylum hearings.       On October 31, 2003, the

immigration judge rendered his final decision on the merits of

Habib’s application for asylum and withholding of deportation.

In this decision, the immigration judge denied Habib’s

applications for asylum and withholding of removal but granted

him the privilege of voluntary departure.       Habib appealed this

decision to the Board of Immigration Appeals (“BIA” or “Board”),

which dismissed his appeal and issued a final order of removal on

March 15, 2005.   On April 13, 2005, Habib filed a petition for

review with this court.

     In his petition for review, Habib argues that the Board’s

decision erred in at least five ways: first, by ignoring the

immigration judge’s violation of his due process rights; second,

                                   2
by approving the immigration judge’s denial of his change of

venue petition; third, by affirming the immigration judge’s

denial of his petition for asylum; fourth, by ignoring new

evidence; and fifth, by violating his equal protection rights and

failing to extend him the same treatment afforded other types of

asylum and immigration petitioners.   Finding no merit in his

petition, we affirm the Board’s final order of removal in its

entirety.

                                II

     We review the decision of the BIA, not the decision by the

immigration judge.   See Ogbemudia v. I.N.S., 988 F.2d 595, 598

(5th Cir. 1993); Castillo-Rodriguez v. I.N.S., 929 F.2d 181, 183

(5th Cir. 1991).   We consider alleged errors of the immigration

judge only to the extent they affected the judgment of the BIA,

which itself conducts a de novo review of the entire

administrative record.   Ogbemudia, 988 F.2d at 598.   We do not

find that any of the alleged errors of the immigration judge

affected or prejudiced the decision of the BIA.1   Accordingly, we

will review only the decision of the BIA.

     This court will uphold the BIA’s factual finding that an

alien is not eligible for asylum if the finding is supported by



     1
        In declining to detail the alleged errors of the
immigration judge, we do not intend to imply by omission that
these allegations have any weight or accuracy.

                                 3
substantial evidence.    See Gomez-Mejia v. I.N.S., 56 F.3d 700,

702 (5th Cir. 1995).    The substantial-evidence standard requires

only that the conclusion be substantially reasonable based on the

evidence presented to the BIA.    Carbajal-Gonzalez v. I.N.S., 78

F.3d 194, 197 (5th Cir. 1996).

     Petitioner Habib bears the burden of showing “that the

evidence he presented [to the Board] was so compelling that no

reasonable fact finder could fail to find the requisite fear of

persecution.”   Jukic v. I.N.S., 40 F.3d 747, 749 (5th Cir. 1994)

(quoting I.N.S. v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992)).

We must uphold the BIA’s asylum determination unless Habib shows

that the decision to deny asylum was arbitrary, capricious, or an

abuse of discretion.    See Jukic, 40 F.3d at 749.   And this he has

utterly failed to do.

     Habib has not provided any specific evidence of persecution-

-past, present, or prospective--to the immigration judge, to the

Board, or to this court.   Moreover, although he has not resided

in Pakistan for almost three decades, Habib and his family return

to Pakistan once or twice a year, for stays which approximate a

summer vacation.   In short, Habib’s claims of persecution are

wholly unpersuasive, and his petition fails to show that the

BIA’s asylum determination was anything but fair and reasonable.

     Under the Fifth Amendment, aliens are entitled to due

process of law in deportation proceedings.    Reno v. Flores, 507


                                  4
U.S. 292, 306-07 (1993).   In his petition before this court,

Habib contends that he did not receive due process, largely based

on a deprivation of the right to counsel as well as the denial of

his request for a change of venue.    A hearing will be deemed

unfair only if the challenged practices “might have led to a

denial of justice, or there must have been absent an element

deemed essential to due process.”     Hernandez-Garza v. I.N.S., 882

F.2d 945, 957 (5th Cir. 1989) (quoting Kielema v. Crossman, 103

F.2d 292, 293 (5th Cir. 1939)).   We find no general violation of

due process in the proceedings below, and we certainly cannot

find any violation that would constitute a denial of justice.

     Specifically, Habib alleges that his right to counsel was

abrogated because he was questioned without an attorney present

before he was advised of his right to counsel, and because he was

denied the attorney of his choice.    We begin by noting that there

is no absolute Sixth Amendment right to counsel in a deportation

proceeding.   See Ogbemudia, 988 F.2d at 598.   Nevertheless, it is

possible for “the absence of an attorney [to] create a due

process violation if the defect impinged upon the fundamental

fairness of the hearing in violation of the fifth amendment, and

there was substantial prejudice.”     Id. (citing Paul v. United

States I.N.S., 521 F.2d 194, 197 (5th Cir. 1975)); see also

Miranda-Lores v. I.N.S., 17 F.3d 84, 85 & n.1 (5th Cir. 1994).




                                  5
     If a petitioner cannot show that he was substantially

prejudiced by the absence of effective counsel (e.g., because an

appeal clearly would have been futile even with the presence of

counsel), then he cannot prevail on appeal.     See Miranda-Lores,

17 F.3d at 85; see also Patel v. I.N.S., 803 F.2d 804, 806-07

(5th Cir. 1986).   Habib’s deprivation of counsel argument amounts

to this: on April 3, 2003, the immigration judge met Habib and

determined his address, his marital status, and the undisputed

fact that Habib had overstayed his visitor visa.    The immigration

judge then granted a continuance for Habib to find

representation, and the first substantive hearing began on May 8,

2003, from which point Habib was represented by counsel.    This

does not rise to the level of substantial prejudice; indeed, it

arguably does not amount to any prejudice whatsoever.    Because

Habib has not shown that he was substantially prejudiced by the

lack of an attorney, he has not demonstrated any denial of due

process.

     Although Habib does not live in California, he requested a

change of venue from Dallas to San Francisco.    Pressed to explain

why California provided a more convenient forum, he only stated

that he wanted to move there, in part because his cousin’s

brother also lived there.   Because Habib never showed good cause

for a change of venue, we hold there was no abuse of discretion

in refusing his request.    See Matter of Rahman, 20 I & N Dec.


                                  6
480, 483 (BIA 1992) (stating that discretion to change venue in

deportation proceedings is subject to the existence of good

cause).

     Finally, Habib offers a confused and tangled argument that

the BIA should have remanded the case to an immigration judge

because he was about to receive a skilled workers visa.   Habib

claims that in vaguely similar contexts, petitioners with family-

based rather than skill-based applications have been granted

rehearings, and he argues that his Equal Protection rights were

violated by the Board when it declined to provide him with a

rehearing.   This argument is characterized by great energy, but

it is completely lacking in clarity and any semblance of a

coherent legal foundation.

     Although misguided and unfounded, the zeal behind this

argument, and the petition as a whole, puts us in mind of the

immigration judge’s finding: “[c]ertainly [Habib] does seem to

desperately wish to migrate to the United States.”   (Oral

Decision of the Immigration Judge at 6.)   We are not

unsympathetic to this sincere desire.   Unfortunately, in his

efforts to settle in this country Habib has broken its laws.    We

find nothing in his energetic petition to protect him from the

consequences of these actions.




                                 III

                                  7
     In conclusion, petitioner Habib has provided no reason to

overturn the order the Board of Immigration Appeals, which is

hereby

     AFFIRMED.




                                8